 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 17,
2015, by and between T.A.G. Acquisitions Ltd., a Delaware corporation (the
“Purchaser”) and Waydell 32-38 LLC (the “Seller”). Hereinafter, both the Seller
and the Purchaser are referred to herein individually as “Party” or collectively
as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Seller is a real estate holding company formed to own and manage
the real estate property located at 32-38 Waydell Street, Newark, New Jersey
07105.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement the
Seller desires to sell to the Purchaser, and the Purchaser desires to purchase
from the Seller, one hundred percent (100%) of the Seller’s interests as more
fully described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

 

 

PURCHASE AND SALE

 

1.      Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Seller agrees to sell, and
the Purchaser agrees to purchase all of the Seller’s interests Seller, for the
aggregate purchase price of three hundred thousand (300,000) shares of common
stock of T.A.G. Acquisitions Ltd. (the “Purchase Price”). The Purchaser shall
deliver to the Seller the share certificate representing the Purchase Price and
the Seller shall deliver to the Purchaser the shares at the Closing which shall
occur at the offices of JSBarkats, PLLC, or such other location as the parties
shall mutually agree. After the Closing, the Purchaser shall own one hundred
percent (100%) of the interests (the “Interests”) in the Seller.

 

2.      Deliveries.

 

(a)            On the Closing Date, the Seller shall deliver or cause to be
delivered to Purchaser the following:

 

(i)this Agreement duly executed by the Seller;

 

(ii)Interests of the Seller representing one hundred percent (100%);

 

(b)           On the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Seller the following:

 

(i)this Agreement duly executed by the Purchaser;

 



(ii)          the Purchase Price represented by the share certificate of the
T.A.G. Acquisitions Ltd.

 




 

 

 

3.      Closing Conditions.

 

 (a)                The obligations of the Seller hereunder in connection with
the Closing are subject to the following conditions being met:

 

  (i)                 the accuracy in all material respects on the Closing Date
of the representations and warranties of the Purchaser contained herein;

 

  (ii)               all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 

(b)                 The respective obligations of the Purchaser hereunder in
connection with the Closing are subject to the following conditions being met:

 

  (i)                 the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Seller contained
herein;

 

  (ii)               all obligations, covenants and agreements of the Seller
required to be performed at or prior to the Closing Date shall have been
performed;

 

  (iii)             the delivery by the Seller of the items set forth in Section
2.2(a) of this Agreement;

 

4.      Seller’s Representation. The Interests are duly authorized and, when
issued and paid for in accordance with this Agreement, and any related documents
(collectively, the “Transaction Documents”), will be duly and validly issued,
fully paid and non-assessable, free and clear of all liens imposed by the
Seller.

 

5.      Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

6.      Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

[-Signature Pages Follow-]

 




 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first written above.

 

 

      Purchaser:                               By: /s/Chester Maisels          

Name: Chester Maisels

Title: President, Secretary and Treasurer

                            Seller:                 By:   /s/Moshe Schwartz    
         Name: Moshe Schwartz            Title: Member          

 

  



--------------------------------------------------------------------------------

